DETAILED ACTION
The present application, filed on or after March 16, 2013, had been examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I. Claims 1 – 23, drawn to a method of coating a substrate, classified in C23C28/042.
II. Claims 24 – 26, drawn to a method of coating a substrate, classified in C23C22/70.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation that are mutually exclusive, namely the steps of creating the molten salt mixture in the context of the methods are mutually exclusive. Invention I encompasses creation of the molten salt mixture from a dried, solid film. Invention II encompasses formation of a molten salt directly from an aqueous mixture without necessarily requiring the formation of a dried .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of 
their different classification,--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Heather Flanagan, Applicant’s representative, on September 20, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1 – 23.  Claims 24 – 26 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Flanagan, Applicant’s representative, on October 22, 2021.

The application has been amended as follows: 

Cancel withdrawn claims 24 – 26.

Amend claim 14 as follows:
14.  The method of claim 1, wherein melting the dried salt coating comprises heating the substrate to at least 400°C

Reasons for Allowance
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention are: Xu et al. CN 105406117A (machine translation provided and made of record, hereafter “Xu”), Kazyak et al. 7La3Zr2O12”. Chem. Mater. 2017, 29, 3785−3792. DOI:10.1021/ acs.chemmater.7b00944 with supporting information (newly made of record, hereafter “Kazyak”), Reddy & Adams. Molten salt synthesis and characterization of fast ion conductor Li6.75La3Zr1.75 Ta0.25O12. J Solid State Electrochem (2017) 21:2921-2928. DOI 10.1007/sl0008-0l 7--3615--2 (of record, hereafter “Reddy”).

The prior art of record does not teach and does not reasonably suggest the recited method of coating a substrate, the method comprising [emphasis added]:

disposing zirconium oxide on a substrate to yield a zirconium oxide coating on the substrate;
contacting the zirconium oxide coating with a solution comprising a lithium salt and a lanthanum salt; 
heating the substrate to yield a dried salt coating on the zirconium oxide coating;
melting the dried salt coating to yield a molten salt mixture; 
reacting the molten salt mixture with the zirconium oxide coating to yield lithium lanthanum zirconate; and 
cooling the lithium lanthanum zirconate to yield a lithium lanthanum zirconate coating on the substrate.

Kazyak is directed to the fabrication of thin films of lithium lanthanum zirconium oxide (LLZO) by atomic layer deposition (ALD, Abstract). Kazyak discloses depositing layers comprising the individual constituents of LLZO as separate cycles, wherein in one step tetrakis(dimethylamido)zirconium is reacted with ozone to form a zirconium oxide layer (Fig. 1, page 3786 4th – 5th paragraphs; Supporting Information Experimental Details). However, Kazyak does not expressly teach the subsequent steps of contacting 
Xu is also directed to preparation of LLZO (page 1, Technical Field).  Xu discloses that in prior art, LLZO may be prepared by mixing nitrates of lithium, lanthanum and zirconium in an organic solvent to form a gel followed by drying and heat treatment (page 1, Background Technique 4th paragraph). However, Xu distinguishes such a method from a molten salt method for synthesizing LLZO (page 2 , Summary of the Invention, to the end of the page).  Xu discloses steps of: mixing and milling together lanthanum oxide and zirconium oxide with a molten salt of lithium nitrate and lithium hydroxide; and calcining [reacting] the milled mixture to obtain LLZO (page 2 , Summary of the Invention, to the end of the page; page 3 “The invention has the advantages that…” ; page 3 Example 1). However, Xu does not teach and does not fairly suggest that such a reaction can occur on a substrate surface that is coated with ZrO2 and neither teaches nor fairly suggest that the formed LLZO is in the form of a coating on a substrate.
Similarly Reddy discloses a method of forming a doped form of LLZO (page 2922, Experimental) using molten salts of lithium nitrate combined with lanthanum oxide and zirconium chloride (zirconium salt). But Reddy also does not teach nor reasonably suggest contacting a zirconium oxide coating with a solution comprising a lithium salt and a lanthanum salt, forming a dried salt coating comprising a lithium salt and a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Weller et al. US 2019/0062176 A1, Johnson et al. US 2015/0180001 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717